DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/121,110 filed on 09/04/2018. Claims 1-20, as originally filed, are currently pending and have been considered below. Claim 1, 10, and 18 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The following documents are not considered because English translation has not yet been submitted: JP-H10-284606 and Korean Office Action (Application No. 10-2018-0049407).

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). This application claims the foreign priority of foreign patent application KR10-2018-0049407 filed on 04/27/2018. 
Receipt is acknowledged of certified copies required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 

Claim 1:
a preprocessor configured to obtain at least one input parameter and an input netlist comprising the clock network (Specification [0045] reiterates the function, but does not provide description of the structure)
a neural network interface configured to provide the input netlist and the at least one input parameter to at least one artificial neural network (ANN) that has been trained based on a plurality of netlists and a plurality of parameters, and receive, from the at 10least one ANN, at least one output parameter that defines the clock network, wherein the plurality of netlists and the plurality of parameters correspond to a plurality of sample clock networks (Specification [0044] reiterates the function, but does not provide description of the structure)
a power calculator configured to calculate power consumption of the clock network, based on the at least one output parameter (Specification [0046] reiterates the function, but does not provide description of the structure)
Claim 2: 
a layout data generator configured to generate layout data that defines the integrated circuit (Specification [0054] reiterates the function, but does not provide description of the structure)
Claim 3:
the neural network interface is further configured to provide the first input parameter and a number of clock gating cells in the input netlist to a first ANN, and receive, from the first ANN, the at least one output parameter comprising an estimated number of the clock gating cells (Specification [0044] reiterates the function, but does not provide description of the structure)
Claim 4:
the neural network interface is further configured to provide the second input parameter and the estimated number of the clock gating cells to a second ANN, and, from the second ANN, the at least one output parameter further comprising an estimated number of buffer cells (Specification [0044] reiterates the function, but does not provide description of the structure)
Claim 5:
the neural network interface is further configured to provide the third input 15parameter, the estimated number of the clock gating cells, and the estimated number of the buffer cells to a third ANN, and receive, from the third ANN, the at least one output parameter further comprising estimated wire loads of the buffer cells (Specification [0044] reiterates the function, but does not provide description of the structure)
Claim 6:
the neural network interface is further configured to provide the fourth input parameter and the estimated number of the clock gating cells to a fourth ANN, and  25receive, from the fourth ANN, the at least one output parameter further 

Claim 7:
a capacitance calculator configured to calculate total capacitance of buffer cells 30and capacitances of clock gating cells of the clock network (Specification [0075] reiterates the function, but does not provide description of the structure)
a switching power calculator configured to calculate switching power of the clock network, based on the total capacitance and the capacitances (Specification [0088] reiterates the function, but does not provide description of the structure)
an internal power calculator configured to calculate internal power of the buffer cells and the clock gating cells of the clock network, based on an input transition time, 5the total capacitance, and the capacitances (Specification [00101] reiterates the function, but does not provide description of the structure)
Claim 8: 
the switching power calculator is further configured to obtain information about active periods in which the clock gating cells are enabled, from a function simulation result of the integrated circuit, and calculate 10switching power of each of the clock gating cells, based on the capacitances and the active periods (Specification [0088] reiterates the function, but does not provide description of the structure)
Claim 9: 
the internal power calculator is further configured to obtain information about active periods in which the clock gating cells are 15enabled, from a function simulation result of the integrated circuit, and calculate the internal power of the clock gating cells, based on the capacitances and the active periods (Specification [00101] reiterates the function, but does not provide description of the structure)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirements. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Each of the limitations in claims 1-9 that contains the following generic placeholders:
preprocessor
neural network interface
power calculator 
layout data generator
capacitance calculator 
switching power calculator
internal power calculator



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite or failing to particularly point out and distinctly 

	Each of the limitations in claims 1-9 that contain the following the following generic placeholders:
preprocessor
neural network interface
power calculator 
layout data generator
capacitance calculator 
switching power calculator
internal power calculator

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the corresponding description found in the Specification (see Section 5 of the Office Action) of each of the generic placeholders listed above substantially reiterates the claim language and does not provide description of the structure that performs the corresponding functions. Therefore, the claims is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okobiah et al. (“Kriging Bootstrapped Neural Network Training for Fast and Accurate Process Variation Analysis”) in view of Donno et al. (“Clock-Tree Power Optimization based on RTL Clock-Gating”) in view of in view of Prasad et al. (US 20170193136 A1)
Regarding Claim 1,
Okobiah et al. teaches an apparatus for manufacturing an integrated circuit comprising a clock network, the apparatus comprising (Okobiah et al., Section 5, “The phase locked loop (PLL) is a closed feedback loop circuit system whose output signal is locked to a reference input signal. The PLL is a critical component in many Analog/Mixed Signal (AMS) systems including processors, telecommunication devices, Field-Programmable Gate Arrays (FPGAs), controllers and many other systems. The system level diagram of a PLL shown in Fig. 3 shows the major components of the PLL which include the phase detector, the charge pump/loop filter, the voltage controlled oscillator (VCO) and the frequency divider. The reference clock feeds the input signal to the phase detector, which compares and detects the phase difference…” teaches the circuit system (integrated circuit) with a reference clock network).
a neural network interface configured to provide the input netlist and the at least one input parameter to at least one artificial neural network (ANN) that has been trained based on a plurality of netlists and a plurality of parameters (Okobiah et al., Section 4.B, “The neural networks create models over a set of inputs by training the weights of the interconnections” teaches the weights, which corresponds to the input parameter, for training the neural network. Section 4.C, “The LHS parameter points are used as inputs to the parameterized netlist to generate corresponding performance outputs (data point) for each sample point” teaches utilizing netlist to generate data points. Section 4.C, “Kriging bootstrapped data points which are then used for the ANN training” teaches the data points, which correlates to the netlist, is used for training the artificial neural network. Fig. 2 and Section 4, “methodology for the generation of the proposed metamodel-based design flow is shown in Fig. 2” teaches the netlist and parameters are used to train the ANN).
Okobiah et al., Fig. 2 and Section 4, “methodology for the generation of the proposed metamodel-based design flow is shown in Fig. 2” teaches the netlist and parameters are used to train the ANN)
Okobiah et al. does not appear to explicitly teach a preprocessor configured to obtain at least one input parameter and an input netlist comprising the clock network and a power calculator configured to calculate power consumption of the clock network, based on the at least one output parameter
However, Donno et al., teaches 5a preprocessor configured to obtain at least one input parameter and an input netlist comprising the clock network (Donno et al., Section 6, “the clock trees generated using LP clock as preprocessor” teaches utilizing LP clock as a preprocessor. Section 4 and Figure 2, “gate move step. Figure 2 clearly shows that the input parameters to LPclock are both physical (module placement, technology data) and functional information (Activation Function)” teaches the LP clock, which corresponds to the preprocessor, obtaining input parameters. Section 6, “we first generated the placed and routed netlists (including the clock network)” teaches a netlist that comprises of the clock network).
a power calculator configured to calculate power consumption of the clock network, based on the at least one output parameter (Donno et al, Section 3.2, “evaluating clock net power consumption” teaches determining the power consumption of the clock network. “The output of LPclock is not a layout of the clock tree, but a clock netlist, which is then fed to an industrial-strength clock tree construction tool. After clock construction, the fully placed and routed gated clock tree (including the clock nets, buffers, clock-gating gates, and activation signal nets) is extracted from the layout and accurate analysis can then be performed to assess quality-of-results.” teaches the at least one output from the preprocessor, that is used for the clock tree. The clock tree, which corresponds to the clock network, contributes to determining the power consumption).
Okobiah et al. and Donno et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al. with Donno et al., with motivation to utilize a preprocessor configured to obtain at least one input parameter and an input netlist comprising the clock network. “We have introduced a methodology for reducing clock power dissipation based on clock gating. The proposed solution allows us to automatically generate clock tree routing constraints to be fed to the physical design tool starting from an RTL description” (Donno et al., Section 6). The proposed teaching is beneficial in that it reduces clock power dissipation and automatically generates clock tree routing constraints.
Okobiah et al. in view of Donno et al. does not appear to explicitly teach receive, from the at 10least one ANN, at least one output parameter that defines the clock network
However, Prasad et al., teaches receive, from the at 10least one ANN, at least one output parameter that defines the clock network (Prasad et al., Para [0034], “Each rectangle is assumed supplied by a clock and a power source at its center. Loads are assumed distributed uniformly and supplied by hierarchical balanced H-trees. For thermal behavior a resistor and a capacitor in parallel and in series with an inductor from each block center to each block edge as well as one to the package substrate below and the heat spreader above is considered. The stochastically varying circuit activity down to H-tree leaves and obtained from characterizing simulation of the cores, static and dynamic power consumption, the heat generation and removal, the temperature, the supply currents, the voltage droops, the clock skews and power-clock-gating, power-clock-distribution adaptation and voltage-frequency-scaling response is modeled. Individual elements in a vector—the input vector—capture each of the aspects listed above” teaches how H-tree (corresponds to clock network) is part of the input vector of the model (corresponds to a Deep Convolutional Neural Network). Para [0035], “Deep Convolutional Neural Networks have been trained to map the combination of topology and traffic load to expected performance and power. At network topology design time, given a topology-traffic combination, the combination is represented as a high dimensional vector, the Neural Network is used to obtain the estimate of cost with latency, power, etc components, derivative of the cost with respect to the vector is computed and gradient descent is used to find the vector (hence the topology) with the minimum cost” teaches the output is modeling the “cost with latency, power, etc. components, derivative of the cost with respect to the vector is computed and gradient descent is used to find the vector (hence the topology) with the minimum cost” associated with the input, which topology of the circuit including information on clock H-tree. So the cost with latency, power, etc. components, and 
Okobiah et al., Donno et al., and Prasad et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al. with Prasad et al., with motivation to receive, from the at 10least one ANN, at least one output parameter that defines the clock network wherein the plurality of netlists and the plurality of parameters correspond to a plurality of sample clock networks. “Finally, for this number of clusters, the vector representation of topology with minimum cost is selected. The vector representation of topology includes bandwidth of network links, the number of wires per link and methodology for sharing wires among communication modes and same corresponding to the minimum cost vector are chosen” (Prasad et al., Para [0035]). The proposed teaching is beneficial in that it selects the vector with the minimum cost.
Regarding Claim 2,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. teaches the apparatus of claim 1 
Donno et al. further teaches comprising a layout data generator configured to generate layout data that defines the integrated circuit (Donno et al., Section 2, “The output of LPclock is not a layout of the clock tree, but a clock netlist, which is then fed to an industrial-strength clock tree construction tool” teaches LPclock generating a layout of a clock netlist Section 5, “the LPclock methodology is implemented on top of and integrated into a common industrial design flow” teaches the LPclock methodology defining the integrated circuit).
wherein the layout data comprises information about a mask to be used in manufacturing the integrated circuit (Introduction, “thus power can be saved by masking off (i.e., gating) the clock when circuits are idle” teaches masking correlating to gating, within an integrated circuit. Section 2, “After clock construction, the fully placed and routed gated clock tree (including the clock nets, buffers, clock-gating gates, and activation signal nets) is extracted from the layout” teaches extracting gated clock tree from the layout).
Okobiah et al., Prasad et al., and Donno et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., and Prasad et al., with Donno et al., with motivation to utilize a preprocessor configured to obtain at least one input parameter and an input netlist comprising the clock network. “Accurate analysis can then be performed to assess quality-of-results” (Donno et al., Section 2). The proposed teaching is beneficial in that it provides accurate analysis.
Regarding Claim 10,
Okobiah et al. teaches a method for manufacturing an integrated circuit comprising a clock 20network, the method comprising (Okobiah et al., Section 5, “The phase locked loop (PLL) is a closed feedback loop circuit system whose output signal is locked to a reference input signal. The PLL is a critical component in many Analog/Mixed Signal (AMS) systems including processors, telecommunication devices, Field-Programmable Gate Arrays (FPGAs), controllers and many other systems. The system level diagram of a PLL shown in Fig. 3 shows the major components of the PLL which include the phase detector, the charge pump/loop filter, the voltage controlled oscillator (VCO) and the frequency divider. The reference clock feeds the input signal to the phase detector, which compares and detects the phase difference…” teaches the circuit system (integrated circuit) with a reference clock network).
5providing at least one input parameter and an input netlist comprising the clock network to at least one artificial neural network (ANN) that has been trained based on a plurality of netlists and a plurality of parameters (Okobiah et al., Section 4.B, “The neural networks create models over a set of inputs by training the weights of the interconnections” teaches the weights, which corresponds to the input parameter, for training the neural network. Section 4.C, “The LHS parameter points are used as inputs to the parameterized netlist to generate corresponding performance outputs (data point) for each sample point” teaches utilizing netlist to generate data points. Section 4.C, “Kriging bootstrapped data points which are then used for the ANN training” teaches the data points, which correlates to the netlist, is used for training the artificial neural network. Fig. 2 and Section 4, “methodology for the generation of the proposed metamodel-based design flow is shown in Fig. 2” teaches the netlist and parameters are used to train the ANN).
wherein the plurality of netlists and the plurality of parameters correspond to a plurality of sample clock networks (Okobiah et al., Fig. 2 and Section 4, “methodology for the generation of the proposed metamodel-based design flow is shown in Fig. 2” teaches the netlist and parameters are used to train the ANN).
 Okobiah et al. does not appear to explicitly teach calculating power consumption of the clock network, based on the at least one output parameter
However, Donno et al., teaches calculating power consumption of the clock network, based on the at least one output parameter (Donno et al, Section 3.2, “evaluating clock net power consumption” teaches determining the power consumption of the clock network. “The output of LPclock is not a layout of the clock tree, but a clock netlist, which is then fed to an industrial-strength clock tree construction tool. After clock construction, the fully placed and routed gated clock tree (including the clock nets, buffers, clock-gating gates, and activation signal nets) is extracted from the layout and accurate analysis can then be performed to assess quality-of-results.” teaches the at least one output from the preprocessor, that is used for the clock tree. The clock tree, which corresponds to the clock network, contributes to determining the power consumption).
Okobiah et al. and Donno et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al. with Donno et al., with motivation to utilize a preprocessor configured to obtain at least one input parameter and an input netlist comprising the clock network. “We have introduced a methodology for reducing clock power dissipation based on clock gating. The proposed solution allows us to 
Okobiah et al. in view of Donno et al. does not appear to explicitly teach 25receiving, from the at least one ANN, at least one output parameter that defines the clock network
However, Prasad et al., teaches 25receiving, from the at least one ANN, at least one output parameter that defines the clock network (Prasad et al., Para [0034], “Each rectangle is assumed supplied by a clock and a power source at its center. Loads are assumed distributed uniformly and supplied by hierarchical balanced H-trees. For thermal behavior a resistor and a capacitor in parallel and in series with an inductor from each block center to each block edge as well as one to the package substrate below and the heat spreader above is considered. The stochastically varying circuit activity down to H-tree leaves and obtained from characterizing simulation of the cores, static and dynamic power consumption, the heat generation and removal, the temperature, the supply currents, the voltage droops, the clock skews and power-clock-gating, power-clock-distribution adaptation and voltage-frequency-scaling response is modeled. Individual elements in a vector—the input vector—capture each of the aspects listed above” teaches how H-tree (corresponds to clock network) is part of the input vector of the model (corresponds to a Deep Convolutional Neural Network). Para [0035], “Deep Convolutional Neural Networks have been trained to map the combination of topology and traffic load to expected performance and power. At network topology design time, given a topology-traffic combination, the combination is represented as a high dimensional vector, the Neural Network is used to obtain the estimate of cost with latency, power, etc components, derivative of the cost with respect to the vector is computed and gradient descent is used to find the vector (hence the topology) with the minimum cost” teaches the output is modeling the “cost with latency, power, etc. components, derivative of the cost with respect to the vector is computed and gradient descent is used to find the vector (hence the topology) with the minimum cost” associated with the input, which topology of the circuit including information on clock H-tree. So the cost with latency, power, etc. components, and derivative of the cost with respect to the vector is the parameter that defines the input H-tree of the clock network).
Okobiah et al., Donno et al., and Prasad et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al. and Donno et al. with Prasad et al., with motivation to receive, from the at 10least one ANN, at least one output parameter that defines the clock network wherein the plurality of netlists and the plurality of parameters correspond to a plurality of sample clock networks. “Finally, for this number of clusters, the vector representation of topology with minimum cost is selected. The vector representation of topology includes bandwidth of network links, the number of wires per link and methodology for sharing wires among communication modes and same 
Regarding Claim 11,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. teaches a method of claim 10, further comprising
Donno et al. further teaches generating layout data that defines the integrated circuit (Donno et al., Section 2, “The output of LPclock is not a layout of the clock tree, but a clock netlist, which is then fed to an industrial-strength clock tree construction tool” teaches LPclock generating a layout of a clock netlist Section 5, “the LPclock methodology is implemented on top of and integrated into a common industrial design flow” teaches the LPclock methodology defining the integrated circuit).
31manufacturing the integrated circuit by using at least one mask made based on the layout data (Introduction, “thus power can be saved by masking off (i.e., gating) the clock when circuits are idle” teaches masking correlating to gating, within an integrated circuit. Section 2, “After clock construction, the fully placed and routed gated clock tree (including the clock nets, buffers, clock-gating gates, and activation signal nets) is extracted from the layout” teaches extracting gated clock tree from the layout).
Okobiah et al., Prasad et al., and Donno et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed 
Regarding Claim 18,
Okobiah et al. teaches a non-transitory computer-readable storage medium storing program instructions which when executed by at least one processor, perform operations of manufacturing an integrated circuit comprising a clock network, the operations 10comprising (Okobiah et al., Section 5, “The phase locked loop (PLL) is a closed feedback loop circuit system whose output signal is locked to a reference input signal. The PLL is a critical component in many Analog/Mixed Signal (AMS) systems including processors, telecommunication devices, Field-Programmable Gate Arrays (FPGAs), controllers and many other systems. The system level diagram of a PLL shown in Fig. 3 shows the major components of the PLL which include the phase detector, the charge pump/loop filter, the voltage controlled oscillator (VCO) and the frequency divider. The reference clock feeds the input signal to the phase detector, which compares and detects the phase difference…” teaches the circuit system (integrated circuit) with a reference clock network).
 5providing at least one input parameter and an input netlist comprising the clock network to at least one artificial neural network (ANN) that has been trained based on a plurality of netlists and a plurality of parameters, wherein the plurality of netlists and the Okobiah et al., Section 4.B, “The neural networks create models over a set of inputs by training the weights of the interconnections” teaches the weights, which corresponds to the input parameter, for training the neural network. Section 4.C, “The LHS parameter points are used as inputs to the parameterized netlist to generate corresponding performance outputs (data point) for each sample point” teaches utilizing netlist to generate data points. Section 4.C, “Kriging bootstrapped data points which are then used for the ANN training” teaches the data points, which correlates to the netlist, is used for training the artificial neural network. Fig. 2 and Section 4, “methodology for the generation of the proposed metamodel-based design flow is shown in Fig. 2” teaches the netlist and parameters are used to train the ANN).
Okobiah et al. does not appear to explicitly teach calculating power consumption of the clock network, based on the at least one output parameter
However, Donno et al., teaches calculating power consumption of the clock network, based on the at least one output parameter (Donno et al, Section 3.2, “evaluating clock net power consumption” teaches determining the power consumption of the clock network. “The output of LPclock is not a layout of the clock tree, but a clock netlist, which is then fed to an industrial-strength clock tree construction tool. After clock construction, the fully placed and routed gated clock tree (including the clock nets, buffers, clock-gating gates, and activation signal nets) is extracted from the layout and accurate analysis can then be performed to assess quality-of-results.” teaches the at least one output from the 
Okobiah et al. and Donno et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al. with Donno et al., with motivation to utilize a preprocessor configured to obtain at least one input parameter and an input netlist comprising the clock network. “We have introduced a methodology for reducing clock power dissipation based on clock gating. The proposed solution allows us to automatically generate clock tree routing constraints to be fed to the physical design tool starting from an RTL description” (Donno et al., Section 6). The proposed teaching is beneficial in that it reduces clock power dissipation and automatically generates clock tree routing constraints.
Okobiah et al. in view of Donno et al. does not appear to explicitly teach 25receiving, from the at least one ANN, at least one output parameter that defines the clock network
However, Prasad et al., teaches 25receiving, from the at least one ANN, at least one output parameter that defines the clock network (Prasad et al., Para [0034], “Each rectangle is assumed supplied by a clock and a power source at its center. Loads are assumed distributed uniformly and supplied by hierarchical balanced H-trees. For thermal behavior a resistor and a capacitor in parallel and in series with an inductor from each block center to each block edge as well as one to the package substrate below and the heat spreader above is considered. The stochastically varying circuit activity down to H-tree leaves and obtained from characterizing simulation of the cores, static and dynamic power consumption, the heat generation and removal, the temperature, the supply currents, the voltage droops, the clock skews and power-clock-gating, power-clock-distribution adaptation and voltage-frequency-scaling response is modeled. Individual elements in a vector—the input vector—capture each of the aspects listed above” teaches how H-tree (corresponds to clock network) is part of the input vector of the model (corresponds to a Deep Convolutional Neural Network). Para [0035], “Deep Convolutional Neural Networks have been trained to map the combination of topology and traffic load to expected performance and power. At network topology design time, given a topology-traffic combination, the combination is represented as a high dimensional vector, the Neural Network is used to obtain the estimate of cost with latency, power, etc components, derivative of the cost with respect to the vector is computed and gradient descent is used to find the vector (hence the topology) with the minimum cost” teaches the output is modeling the “cost with latency, power, etc. components, derivative of the cost with respect to the vector is computed and gradient descent is used to find the vector (hence the topology) with the minimum cost” associated with the input, which topology of the circuit including information on clock H-tree. So the cost with latency, power, etc. components, and derivative of the cost with respect to the vector is the parameter that defines the input H-tree of the clock network).

Regarding Claim 19,
Okobiah et al. in view of Donno et al. in view of Prasad et al. teaches the non-transitory computer-readable storage medium of claim 18, wherein the operations further comprise
Donno et al. further teaches generating layout data that defines the integrated circuit (Donno et al., Section 2, “The output of LPclock is not a layout of the clock tree, but a clock netlist, which is then fed to anf industrial-strength clock tree construction tool” teaches LPclock generating a layout of a clock netlist Section 5, “the LPclock methodology is implemented on top of and integrated into a common industrial design flow” teaches the LPclock methodology defining the integrated circuit).
extracting data for making at least one mask to be used in the manufacturing of the integrated circuit from the layout data (Introduction, “thus power can be saved by masking off (i.e., gating) the clock when circuits are idle” teaches masking correlating to gating, within an integrated circuit. Section 2, “After clock construction, the fully placed and routed gated clock tree (including the clock nets, buffers, clock-gating gates, and activation signal nets) is extracted from the layout” teaches extracting gated clock tree from the layout).
Okobiah et al., Prasad et al., and Donno et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al. and Prasad et al. with Donno et al., with motivation to utilize a preprocessor configured to obtain at least one input parameter and an input netlist comprising the clock network. “Accurate analysis can then be performed to assess quality-of-results” (Donno et al., Section 2). The proposed teaching is beneficial in that it provides accurate analysis.

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okobiah et al. in view of Donno et al. in view of Prasad et al. and in further view of Chung et al. (“Exploiting Sparse Activation for Low-Power Design of Synchronous Neuromorphic Systems”)
Regarding Claim 3,
Okobiah et al. in view of Donno et al. in view of et al. in view of Prasad et al. teaches the apparatus of claim 1
Okobiah et al. in view of Donno et al. in view of et al. in view of Prasad et al. does not appear to explicitly teach wherein the at least one input parameter comprises a first input parameter comprising at least one of a target skew, a sink transition time, an area, a utilization factor, an aspect ratio, and a number of sinks of a clock gating cell and the neural network interface is further configured to provide the first input parameter and a number of clock gating cells in the input netlist to a first ANN, and receive, from the first ANN, the at least one output parameter comprising an estimated number of the clock gating cells
However, Chung et al., teaches wherein the at least one input parameter comprises a first input parameter comprising at least one of a target skew, a sink transition time, an area, a utilization factor, an aspect ratio, and a number of sinks of a clock gating cell (Chung et al., Section 3 and Table 1, “The results of the synthesis” teaches the ratio of the cell area baseline compared to the cell area proposed, which corresponds to an area).
25the neural network interface is further configured to provide the first input parameter and a number of clock gating cells in the input netlist to a first ANN, and receive, from the first ANN, the at least one output parameter comprising an estimated number of the clock gating cells (Chung et al., Section 3, “We randomly generate 20 sets of 1000 vectors and the sparsity of the vector sets varies from 0.0 to 1.0 with 0.05 steps. For each synthesized netlist, we perform gate-level simulation using these vector sets using Synopsys VC” teaches the netlist comprising of clock gate-level, utilizing sparsity vector sets. Section 3, “The switching activities in each SAIF file are back annotated to the netlist and dynamic power analysis is performed in Design Compiler, yielding a power report for each vector set… the sparsity of the second layer and the 7th layer of AlexNet are around 0.2 and 0.8, respectively, so we can expect the corresponding results for each layer” teaches the sparsity layers in the AlexNet, which is a neural network. “The baseline design has 2n − 1 registers for the primitive cells and extra 2 registers… extra register is used for the sign extension of the serial input, and the other is the latch in the clock gating cell… The combinational gate count is high because flip-flops with synchronous reset are mapped into an AND gate and a simple D flip-flop for better timing” teaches an estimated number of the clock gating cell).
Okobiah et al., Donno et al., Prasad et al., and Chung et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits” and “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., Donno et al., Prasad et al. with Chung et al., with motivation to have at least one input parameter comprises a first input parameter comprising at least one of a target skew, a sink transition time, an area, a utilization factor, an aspect ratio, and a number of sinks of a clock gating cell, and  25the neural network interface is further configured to provide the first input parameter and a number of clock gating cells in the input netlist to a first ANN, and receive, from the first ANN, the at least one output parameter 
Regarding Claim 4,
Okobiah et al. in view of Donno et al. in view of et al. in view of Prasad et al. in view of Chung et al. teaches the apparatus of claim 3 
Chung et al. further teaches wherein 29the at least one input parameter further comprises a second input parameter comprising at least one of a target skew, a sink transition time constraint, a buffer transition time constraint, an area, an utilization factor, an aspect ratio, and an average of a number of sinks of clock gating cells (Chung et al., Section 2, “product of the current cycle as one input. The other two inputs come from the previous cycle via the flops” teaches inputs for different cycles. Section 3 and Table 1, “The results of the synthesis” teaches the ratio of the cell area baseline compared to the cell area proposed, which corresponds to an area).
5the neural network interface is further configured to provide the second input parameter and the estimated number of the clock gating cells to a second ANN, and, from the second ANN, the at least one output parameter further comprising an estimated number of buffer cells (Chung et al., Section 1, “asynchronous circuits have emerged again in neuromorphic computing by analyzing largescale deep convolutional neural networks” teaches a largescale neural network, which can refer to multiple neural networks. Section 3, “We randomly generate 20 sets of 1000 vectors and the sparsity of the vector sets varies from 0.0 to 1.0 with 0.05 steps. For each synthesized netlist, we perform gate-level simulation using these vector sets using Synopsys VC” teaches the netlist comprising of clock gate-level, utilizing sparsity vector sets. Section 3, “The switching activities in each SAIF file are back annotated to the netlist and dynamic power analysis is performed in Design Compiler, yielding a power report for each vector set… the sparsity of the second layer and the 7th layer of AlexNet are around 0.2 and 0.8, respectively, so we can expect the corresponding results for each layer” teaches the sparsity layers in the AlexNet, which is a neural network. “A n-bit semi-systolic multiplier is simply a composition of the n primitive cells” teaches an estimated number of buffer cells).
Okobiah et al., Donno et al., Prasad et al., and Chung et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits” and “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., Donno et al., Prasad et al. with Chung et al., with motivation to have at least one input parameter further comprises a second input parameter comprising at least one of a target skew, a sink transition time constraint, a buffer transition time constraint, an area, an utilization factor, an aspect ratio, and an average of a number of sinks of clock gating cells, and  5the neural network interface is further configured to provide the second input parameter and the estimated number of the clock gating cells to a second ANN, and, from the second ANN, the at least one output parameter further comprising an estimated number of buffer cells. “The proposed design method allows even 
Regarding Claim 5,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Chung et al. teaches the apparatus of claim 4, 
Chung et al. further teaches wherein the at least one input parameter further comprises a third input parameter comprising at least one of a sink transition time constraint, a buffer transition time constraint, an area, an utilization factor, and an aspect ratio (Chung et al., Section 2, “product of the current cycle as one input. The other two inputs come from the previous cycle via the flops” teaches inputs for different cycles. Section 3 and Table 1, “The results of the synthesis” teaches the ratio of the cell area baseline compared to the cell area proposed, which corresponds to an area).
the neural network interface is further configured to provide the third input 15parameter, the estimated number of the clock gating cells, and the estimated number of the buffer cells to a third ANN, and receive, from the third ANN, the at least one output parameter further comprising estimated wire loads of the buffer cells (Chung et al., Section 1, “asynchronous circuits have emerged again in neuromorphic computing by analyzing largescale deep convolutional neural networks” teaches a largescale neural network, which can refer to multiple neural networks. Section 3, “We randomly generate 20 sets of 1000 vectors and the sparsity of the vector sets varies from 0.0 to 1.0 with 0.05 steps. For each synthesized netlist, we perform gate-level simulation using these vector sets using Synopsys VC” teaches the netlist comprising of clock gate-level, utilizing sparsity vector sets. Section 3, “The switching activities in each SAIF file are back annotated to the netlist and dynamic power analysis is performed in Design Compiler, yielding a power report for each vector set… the sparsity of the second layer and the 7th layer of AlexNet are around 0.2 and 0.8, respectively, so we can expect the corresponding results for each layer” teaches the sparsity layers in the AlexNet, which is a neural network. Section 2, “This multiplier is called “semi-systolic” because a global wire for the input is needed” teaches determining wire for input).
Okobiah et al., Donno et al., Prasad et al., and Chung et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits” and “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., and Prasad et al., and Donno et al. with Chung et al., with motivation to have at least one input parameter further comprises a third input parameter comprising at least one of a sink transition time constraint, a buffer transition time constraint, an area, an utilization factor, and an aspect ratio, and the neural network interface is further configured to provide the third input 15parameter, the estimated number of the clock gating cells, and the estimated number of the buffer cells to a third ANN, and receive, from the third ANN, the at least one output parameter further comprising estimated wire loads of the buffer cells. “The proposed design method allows even synchronous 
Regarding Claim 6,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Chung et al. the apparatus of claim 3
Chung et al. further teaches wherein 20the at least one input parameter further comprises a fourth input parameter comprising at least one of a sink transition time constraint, an area, an utilization factor, an aspect ratio, and a number of sinks of a clock gating cell (Chung et al., Section 2, “product of the current cycle as one input. The other two inputs come from the previous cycle via the flops” teaches inputs for different cycles. Section 3 and Table 1, “The results of the synthesis” teaches the ratio of the cell area baseline compared to the cell area proposed, which corresponds to an area).
the neural network interface is further configured to provide the fourth input parameter and the estimated number of the clock gating cells to a fourth ANN, and  25receive, from the fourth ANN, the at least one output parameter further comprising estimated wire loads of the clock gating cells. (Chung et al., Section 1, “asynchronous circuits have emerged again in neuromorphic computing by analyzing largescale deep convolutional neural networks” teaches a largescale neural network, which can refer to multiple neural networks. Section 3, “We randomly generate 20 sets of 1000 vectors and the sparsity of the vector sets varies from 0.0 to 1.0 with 0.05 steps. For each synthesized netlist, we perform gate-level simulation using these vector sets using Synopsys VC” teaches the netlist comprising of clock gate-level, utilizing sparsity vector sets. Section 3, “The switching activities in each SAIF file are back annotated to the netlist and dynamic power analysis is performed in Design Compiler, yielding a power report for each vector set… the sparsity of the second layer and the 7th layer of AlexNet are around 0.2 and 0.8, respectively, so we can expect the corresponding results for each layer” teaches the sparsity layers in the AlexNet, which is a neural network. Section 2, “This multiplier is called “semi-systolic” because a global wire for the input is needed” teaches determining wire for input).
Okobiah et al., Prasad et al., Donno et al., and Chung et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits” and “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., Prasad et al., and Donno et al. with Chung et al., with motivation to have at least one input parameter further comprises a third input parameter comprising at least one input parameter further comprises a fourth input parameter comprising at least one of a sink transition time constraint, an area, an utilization factor, an aspect ratio, and a number of sinks of a clock gating cell, and the neural network interface is further configured to provide the fourth input parameter and the estimated number of the clock gating cells to a fourth ANN, and  25receive, from the fourth ANN, the at least one output parameter further comprising estimated wire loads of the clock gating cells. “The proposed design method allows even synchronous systems to reduce power 
Regarding Claim 12,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. teaches a method of claim 10
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. does not appear to explicitly teach wherein 5the at least one input parameter comprises a first input parameter comprising at least one of a target skew, a sink transition time, an area, a utilization factor, an aspect ratio, and a number of sinks of a clock gating cell and the providing of the input netlist and the at least one input parameter comprises providing the first input parameter and a number of clock gating cells in the input netlist 10to a first ANN and the receiving of the at least one output parameter comprises receiving, from the first ANN, the at least one output parameter comprising an estimated number of the clock gating cells
However, Chung et al., teaches wherein 5the at least one input parameter comprises a first input parameter comprising at least one of a target skew, a sink transition time, an area, a utilization factor, an aspect ratio, and a number of sinks of a clock gating cell (Chung et al., Section 3 and Table 1, “The results of the synthesis” teaches the ratio of the cell area baseline compared to the cell area proposed, which corresponds to an area).
the providing of the input netlist and the at least one input parameter comprises providing the first input parameter and a number of clock gating cells in the input netlist Chung et al., Section 3, “We randomly generate 20 sets of 1000 vectors and the sparsity of the vector sets varies from 0.0 to 1.0 with 0.05 steps. For each synthesized netlist, we perform gate-level simulation using these vector sets using Synopsys VC” teaches the netlist comprising of clock gate-level, utilizing sparsity vector sets. Section 3, “The switching activities in each SAIF file are back annotated to the netlist and dynamic power analysis is performed in Design Compiler, yielding a power report for each vector set… the sparsity of the second layer and the 7th layer of AlexNet are around 0.2 and 0.8, respectively, so we can expect the corresponding results for each layer” teaches the sparsity layers in the AlexNet, which is a neural network).
the receiving of the at least one output parameter comprises receiving, from the first ANN, the at least one output parameter comprising an estimated number of the clock gating cells (Chung et al., Section 3, “The baseline design has 2n − 1 registers for the primitive cells and extra 2 registers… extra register is used for the sign extension of the serial input, and the other is the latch in the clock gating cell… The combinational gate count is high because flip-flops with synchronous reset are mapped into an AND gate and a simple D flip-flop for better timing” teaches an estimated number of the clock gating cell).
Okobiah et al., Prasad et al., Donno et al., and Chung et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits” and “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et 
Regarding Claim 13,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Chung et al. teaches a method of claim 12, wherein 
Chung et al. further teaches the at least one input parameter further comprises a second input parameter comprising at least one of a target skew, a sink transition time constraint, a buffer transition time constraint, an area, an utilization factor, an aspect ratio, and an average of a number of sinks of clock gating cells, (Chung et al., Section 2, “product of the current cycle as one input. The other two inputs come from the previous cycle via the flops” teaches inputs for different cycles. Section 3 and Table 1, “The results of the synthesis” teaches the ratio of the cell area baseline compared to the cell area proposed, which corresponds to an area).
Chung et al., Section 1, “asynchronous circuits have emerged again in neuromorphic computing by analyzing largescale deep convolutional neural networks” teaches a largescale neural network, which can refer to multiple neural networks. Section 3, “We randomly generate 20 sets of 1000 vectors and the sparsity of the vector sets varies from 0.0 to 1.0 with 0.05 steps. For each synthesized netlist, we perform gate-level simulation using these vector sets using Synopsys VC” teaches the netlist comprising of clock gate-level, utilizing sparsity vector sets. Section 3, “The switching activities in each SAIF file are back annotated to the netlist and dynamic power analysis is performed in Design Compiler, yielding a power report for each vector set… the sparsity of the second layer and the 7th layer of AlexNet are around 0.2 and 0.8, respectively, so we can expect the corresponding results for each layer” teaches the sparsity layers in the AlexNet, which is a neural network).
the receiving of the at least one output parameter further comprises receiving, from the second ANN, the at least one output parameter comprising an estimated 25number of buffer cells (Chung et al., Section 3, “A n-bit semi-systolic multiplier is simply a composition of the n primitive cells” teaches an estimated number of buffer cells).
Okobiah et al., Prasad et al., Donno et al., and Chung et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits” and “neural 
Regarding Claim 14,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Chung et al. teaches a method of claim 13, wherein 
Chung et al. further teaches the at least one input parameter further comprises a third input parameter comprising at least one of a sink transition time constraint, a buffer transition time 30constraint, an area, an utilization factor, and an aspect ratio (Chung et al., Section 2, “product of the current cycle as one input. The other two inputs come from the previous cycle via the flops” teaches inputs for different cycles. Section 3 and Table 1, “The results of the synthesis” teaches the ratio of the cell area baseline compared to the cell area proposed, which corresponds to an area).
32the providing of the input netlist and the at least one input parameter further comprises providing the third input parameter, the estimated number of the clock gating cells, and the estimated number of the buffer cells to a third ANN (Chung et al., Section 1, “asynchronous circuits have emerged again in neuromorphic computing by analyzing largescale deep convolutional neural networks” teaches a largescale neural network, which can refer to multiple neural networks. Section 3, “We randomly generate 20 sets of 1000 vectors and the sparsity of the vector sets varies from 0.0 to 1.0 with 0.05 steps. For each synthesized netlist, we perform gate-level simulation using these vector sets using Synopsys VC” teaches the netlist comprising of clock gate-level, utilizing sparsity vector sets. Section 3, “The switching activities in each SAIF file are back annotated to the netlist and dynamic power analysis is performed in Design Compiler, yielding a power report for each vector set… the sparsity of the second layer and the 7th layer of AlexNet are around 0.2 and 0.8, respectively, so we can expect the corresponding results for each layer” teaches the sparsity layers in the AlexNet, which is a neural network).
the receiving of the at least one output parameter further comprises receiving, 5from the third ANN, the at least one output parameter comprising estimated wire loads of the buffer cells (Chung et al., Section 2, “This multiplier is called “semi-systolic” because a global wire for the input is needed” teaches determining wire for input).
Okobiah et al., Prasad et al., Donno et al., and Chung et al. are analogous art because they are from the same field of endeavor and are from the same problem 
Regarding Claim 15,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Chung et al. teaches a method of claim 12, wherein 
Chung et al. further teaches the at least one input parameter further comprises a fourth input parameter 10comprising at least one of a sink transition time constraint, an area, an utilization factor, an aspect ratio, and a number of sinks of a clock gating cell (Chung  et al., Section 2, “product of the current cycle as one input. The other two inputs come from the previous cycle via the flops” teaches inputs for different  Section 3 and Table 1, “The results of the synthesis” teaches the ratio of the cell area baseline compared to the cell area proposed, which corresponds to an area).
the providing of the input netlist and the at least one input parameter further comprises providing the fourth input parameter and the estimated number of the clock gating cells to a fourth ANN (Chung et al., Section 1, “asynchronous circuits have emerged again in neuromorphic computing by analyzing largescale deep convolutional neural networks” teaches a largescale neural network, which can refer to multiple neural networks. Section 3, “We randomly generate 20 sets of 1000 vectors and the sparsity of the vector sets varies from 0.0 to 1.0 with 0.05 steps. For each synthesized netlist, we perform gate-level simulation using these vector sets using Synopsys VC” teaches the netlist comprising of clock gate-level, utilizing sparsity vector sets. Section 3, “The switching activities in each SAIF file are back annotated to the netlist and dynamic power analysis is performed in Design Compiler, yielding a power report for each vector set… the sparsity of the second layer and the 7th layer of AlexNet are around 0.2 and 0.8, respectively, so we can expect the corresponding results for each layer” teaches the sparsity layers in the AlexNet, which is a neural network).
15the receiving of the at least one output parameter further comprises receiving, from the fourth ANN, the at least one output parameter comprising estimated wire loads of the clock gating cells (Chung et al., Section 2, “This multiplier is called “semi-systolic” because a global wire for the input is needed” teaches determining wire for input).
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okobiah et al. in view of Donno et al. in view of Prasad et al. in view of Chung et al. and in further view of Debaes et al. (“Receiver-less optical clock injection for clock distribution networks”) in view of Emnett et al. (“Power Reduction Through RTL Clock Gating”)
Regarding Claim 7,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Chung et al. teaches the apparatus of claim 3, wherein the power calculator comprises 
Donno et al. further teaches a capacitance calculator configured to calculate total capacitance of buffer cells 30and capacitances of clock gating cells of the clock network (Donno et al., Section 2, “routed gated clock tree (including the clock nets, buffers, clock-gating gates, and activation signal nets)” teaches a clock tree comprising of buffers and clock gating. Section 4.1, “The function hc builds the tree following a bottom-up clustering strategy, level by level… The capacitance and the Activation Function are calculated” teaches calculating capacitance for the clock tree). 
Okobiah et al., Prasad et al., Donno et al., and Chung et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits” and “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., Prasad et al., and Donno et al. with Chung et al., with motivation to utilize a capacitance calculator configured to calculate total capacitance of buffer cells 30and capacitances of clock gating cells of the clock network. “The fully placed and routed gated clock tree… is extracted from the layout and accurate analysis can then be performed to assess quality-of-results” (Donno et al., Section 2). The proposed teaching is beneficial in that accurate analysis can then be performed to assess quality-of-results.
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Chung et al. does not appear to explicitly teach 30a switching power calculator configured to calculate switching power of the clock network, based on the total capacitance and the capacitances
However, Debaes et al., teaches a switching power calculator configured to calculate switching power of the clock network, based on the total capacitance and the capacitances (Debaes et al., Section 6.D, “the optical power required to drive a certain node is in first order proportional to the amount capacitance that has to be switched. The total switch capacitance at optical insertion level k” teaches determining the switching power proportionate to the amount capacitance).
Okobiah et al., Prasad et al., Donno et al., Chung et al., and Debaes et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits” and “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., Prasad et al., Donno et al., and Chung et al. with Debaes et al., with motivation to utilize a switching power calculator configured to calculate switching power of the clock network, based on the total capacitance and the capacitances. “There can however be a large decrease in the total delay through the distribution tree, making the optical solution potentially superior in terms of skew and jitter performance” (Debaes et al., Section 5). The proposed teaching is beneficial in that there would be a large decrease in total delay through the distribution tree.
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Chung et al. in view of Debaes et al. does not appear to explicitly teach 30 an internal power calculator configured to calculate internal power of the buffer cells and the clock gating cells of the clock network, based on an input transition time, 5the total capacitance, and the capacitances
However, Emnett et al., teaches an internal power calculator configured to calculate internal power of the buffer cells and the clock gating cells of the clock network, based on an input transition time, 5the total capacitance, and the capacitances (Emnett et al., Section 1, “features and capacity were added to the ASIC until the gate count increased” teaches the capacitance within the system. Section 5, “This means that this string of buffers would consume power on every transition of the system clock” teaches determining the power of multiple buffers within the clock system based on the transition time.)
Okobiah et al., Prasad et al., Donno et al., Chung et al., Debaes, et al. and Emnett et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits” and “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., Prasad et al., Donno et al., Chung et al., and Debaes et al. with Emnett et al., with motivation to utilize an internal power calculator configured to calculate internal power of the buffer cells and the clock gating cells of the clock network, based on an input transition time, 5the total capacitance, and the capacitances. “By manually editing the buffer tree produced by CT-Gen, we caused these buffer 
Regarding Claim 8,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Chung et al. in view of Debaes et al. in view of Emnett et al. teaches the apparatus of claim 7 
Emnett et al. further teaches wherein the switching power calculator is further configured to obtain information about active periods in which the clock gating cells are enabled, from a function simulation result of the integrated circuit, and calculate 10switching power of each of the clock gating cells, based on the capacitances and the active periods (Emnett et al, Section 3 and Figures 3-4, “The latch-free clock gating style (see Figure 3) uses a simple AND or OR gate (depending on the edge on which flip-flops are triggered), and imposes a requirement on the circuit that all enable signals be held constant from the active (rising) edge of the clock until the inactive (falling) edge of the clock (see Figure 4)” teaches the enablement of the circuit, in which the clock gating are active. Section 1, “Over the course of the program development, features and capacity were added to the ASIC until the gate count increased” teaches determining power use and gate count, based off capacitance).
Okobiah et al., Prasad et al., Donno et al., Chung et al., Debaes et al., and Emnett et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated 
Regarding Claim 9,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Chung et al. in view of Debaes et al. in view of Emnett et al. teaches the apparatus of claim 7
Emnett et al. further teaches wherein the internal power calculator is further configured to obtain information about active periods in which the clock gating cells are 15enabled, from a function simulation result of the integrated circuit, and calculate the internal power of the clock gating cells, based on the capacitances and the active periods (Emnett et al, Section 3 and Figures 3-4, “The latch-free clock gating style (see Figure 3) uses a simple AND or OR gate (depending on the edge on which flip-flops are triggered), and imposes a requirement on the circuit that all enable signals be held constant from the active (rising) edge of the clock until the inactive (falling) edge of the clock (see Figure 4)” teaches the enablement of the Section 1, “Over the course of the program development, features and capacity were added to the ASIC until the gate count increased” teaches determining power use and gate count, based off capacitance).
Okobiah et al., Prasad et al., Donno et al., Chung et al., Debaes et al., and Emnett et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., Prasad et al., Donno et al., Chung et al., and Debaes et al. with Emnett et al., with motivation to obtain information about active periods in which the clock gating cells are 15enabled, from a function simulation result of the integrated circuit, and calculate the internal power of the clock gating cells, based on the capacitances and the active periods. “In order to avoid truncating the generated clock pulse prematurely or generating multiple clock pulses where one is required” (Emnett et al., Section 3). The proposed teaching is beneficial in that it truncating the generated clock pulse prematurely.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okobiah et al. in view of Donno et al. in view of Prasad et al. in further view of Shams et al. (“A Novel High-Performance CMOS 1-Bit Full-Adder Cell”) in view of Martins et al. (“Open Cell Library in 15nm FreePDK Technology”)
Regarding Claim 16,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. teaches a method of claim 10,
Donno et al. further teaches calculating total capacitance of the buffer cells (Donno et al., Section 2, “routed gated clock tree (including the clock nets, buffers, clock-gating gates, and activation signal nets)” teaches a clock tree comprising of buffer cells. Section 4.1, “The function hc builds the tree following a bottom-up clustering strategy, level by level… The capacitance and the Activation Function are calculated” teaches calculating capacitance for the clock tree)
Okobiah et al., Prasad et al., and Donno et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “integrated circuits” and “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al. and Prasad et al., with Donno et al., with motivation to utilize a capacitance calculator configured to calculate total capacitance of buffer cells 30and capacitances of clock gating cells of the clock network. “The fully placed and routed gated clock tree… is extracted from the layout and accurate analysis can then be performed to assess quality-of-results” (Donno et al., Section 2). The proposed teaching is beneficial in that accurate analysis can then be performed to assess quality-of-results.
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. does not appear to explicitly teach wherein the calculating of the power consumption 20comprises calculating power consumption of buffer cells of the clock network wherein the 
 However, Shams et al., teaches wherein the calculating of the power consumption 20comprises calculating power consumption of buffer cells of the clock network wherein the calculating of the power consumption of buffer cells comprises (Shams et al., Section 2, “There are three main components of power consumption in digital CMOS VLSI circuits. 1) Switching Power: consumed in charging and discharging of the circuit capacitances during transistor switching. 2) Short-Circuit Power: consumed due to short-circuit current flowing from power supply to ground during transistor switching. 3) Static Power: consumed due to static and leakage currents flowing while the circuit is in a stable state” teaches calculating the overall power consumption of the circuit. Section 5, “The three inputs have been generated from buffers and have been fed into the adder cell, while the two outputs have been also loaded with buffers. This suitable input and output loading gives a more realistic simulation circuit structure” teaches the circuit system consisting of buffers, which correlates that measuring the power consumption of the circuit would include the buffers).
calculating switching power of the buffer cells, based on the total capacitance and a positive voltage supply (Shams et al, Section 2, “There are three main components of power consumption in digital CMOS VLSI circuits… Switching Power: consumed in charging and discharging of the circuit capacitances during transistor switching” teaches the switching power component, based on circuit capacitances. Section 5, “The three inputs have been generated from buffers and have been fed into the adder cell, while the two outputs have been also loaded with buffers” teaches feeding the inputs and outputs of the buffers, into the cell, which correlates to buffer cells. Section 5, “The cell delay has been measured from the moment the inputs reach 50% of the voltage supply level (after the input buffers) to the moment the latest of the Sum and Cout signals reach the same voltage level (before the output buffers)” teaches the voltage supply level after and before the buffers).
Okobiah et al., Donno et al., Prasad et al., and Shams et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., Donno et al., and Prasad et al., with Shams et al., with motivation to calculate switching power of the buffer cells, based on the total capacitance and a positive voltage supply. “It has a lower dynamic power component and no short-circuit power component. Simulation results for the 1-bit cells, 4-bit ripple carry, and 16-bit carry select adders show the superiority of the proposed cell over standard implementations” (Sham et al., Conclusion). The proposed teaching is beneficial in that it has a lower dynamic power component and is more superior over standard implementations.
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Shams et al. does not appear to explicitly teach calculating internal power of the buffer cells, based on the total capacitance and an input transition time
Martins et al., 25calculating internal power of the buffer cells, based on the total capacitance and an input transition time (Martins et al., Section 4.3, “When taking combinational cells into account, the internal power is measured by subtracting the switching energy at the load capacitance from the total energy consumption when output signal transits” teaches determining the internal power of combinational cells, based on load capacitance. Section 4.3, “The internal power is modeled as an internal current, which is derived from the dynamic current… The dynamic current is measured with transient analysis, capturing a current waveform for each combination of input transition time and output loads” teaches the internal power being derived from the measurement of input transition time).
Okobiah et al., Donno et al., Prasad et al., Shams et al. and Martins et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al., Prasad et al., Donno et al., and Shams et al. with Martins et al., with motivation to calculate internal power of the buffer cells, based on the total capacitance and an input transition time. “The main objective of a power characterization is to model both leakage and internal power of the standard cells” (Martins et al., Section 4.3). The proposed teaching is beneficial in that it models both leakage and internal power of the standard cells.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okobiah et al. in view of Donno et al. in view of Prasad et al. and in further view of Emnett et al. in view of Martins et al. 
Regarding Claim 17,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. teaches a method of claim 10
Donno et al. further teaches 33calculating capacitances of the clock gating cells (Donno et al., Section 3.2, “The modules and the clock gating port input capacitance, plus the capacitance switched by the interconnection in the clock tree and by the interconnection that feeds the control signal to the gating logic” teaches teach determining the capacitance within a clock gating port)
Okobiah et al., Prasad et al., and Donno et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Okobiah et al. and Prasad et al. with Donno et al., with motivation to calculate capacitances of the clock gating cells. “Gated clock schemes obtain power savings by reducing the amount of capacitance that is switched when logic transitions take place” (Donno et al., Section 3.2). The proposed teaching is beneficial in that it reduces clock power consumption by reducing the amount of capacitance switched
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. does not appear to explicitly teach wherein the calculating of the power consumption comprises 
However, Emnett et al., wherein the calculating of the power consumption comprises calculating power consumption of clock gating cells of the clock network 30wherein the calculating of the power consumption of the clock gating cells comprises (Emnett et al., Section 5, “The use of the integrated clock gating cell resulted in the elimination of 567 end points from the clock tree” teaches the clock tree utilizing the integrated clock gating cell. Section 6 and Table 2, “The combination of DPR power management with RTL clock gating yielded massive improvements in current consumption” teaches power consumption within a clock tree, which correlates to a clock network, for a clock gated design).
obtaining active periods in which the clock gating cells are enabled, from a function simulation result of the integrated circuit (Emnett et al, Section 3 and Figures 3-4, “The latch-free clock gating style (see Figure 3) uses a simple AND or OR gate (depending on the edge on which flip-flops are triggered), and imposes a requirement on the circuit that all enable signals be held constant from the active (rising) edge of the clock until the inactive (falling) edge of the clock (see Figure 4)” teaches the enablement of the circuit, in which the clock gating are active).
Okobiah et al., Donno et al., Prasad et al., and Emnett et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “circuits”. Therefore, it would have been 
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. in view of Emnett et al. does not appear to explicitly teach calculating switching power and internal power of each of the clock gating cells, 5based on the capacitances and the active periods
However, Martins et al., teaches calculating switching power and internal power of each of the clock gating cells, 5based on the capacitances and the active periods (Martins et al., Section 4.3, “The overall power consumption is evaluated by summing up the leakage power, internal power, and switching power (consumed when charging and discharging the load capacitance)” teaches determining internal power and switching power, based on charge and capacitance, to evaluate the overall power consumption).
Okobiah et al., Donno et al., Prasad et al., Emnett et al. and Martins et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “circuits”. Therefore, it would 
Regarding Claim 20,
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. teaches the non-transitory computer-readable storage medium of claim 18 wherein the calculating of the power consumption of the clock network comprises
Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. does not appear to explicitly teach obtaining active periods in which clock gating cells of the clock network are enabled, from a function simulation result of the integrated circuit
However, Emnett et al., teaches obtaining active periods in which clock gating cells of the clock network are enabled, from a function simulation result of the integrated circuit (Emnett et al, Section 3 and Figures 3-4, “The latch-free clock gating style (see Figure 3) uses a simple AND or OR gate (depending on the edge on which flip-flops are triggered), and imposes a requirement on the circuit that all enable signals be held constant from the active (rising) edge of the clock until the inactive (falling) edge of the clock (see Figure 4)” teaches the enablement of the circuit, in which the clock gating are active

Okobiah et al. in view of Donno et al. in view of et al. Prasad et al. does not appear to explicitly teach calculating switching power and internal power of each of the clock gating cells, 5based on the active periods
However, Martins et al., teaches calculating switching power and internal power of each of the clock gating cells, 5based on the active periods (Martins et al., Section 4.3, “The overall power consumption is evaluated by summing up the leakage power, internal power, and switching power (consumed when charging and discharging the load capacitance)” teaches determining internal power and switching power, based on charge and capacitance, to evaluate the overall power consumption).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY TRONG NGUYEN/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125